MEMORANDUM **
Perla Icela Cuevas Lugo appeals from the 210-month sentence imposed following her guilty-plea conviction for possession with the intent to distribute over 500 grams of methamphetamine in violation of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Appellant’s contention that the district court improperly considered the Sentencing Guidelines range to be the presumptive sentence is belied by the record.
Appellant contends that her sentence is unreasonable because the district court did not adequately consider the factors listed in 18 U.S.C. § 3553(a). We have reviewed the record and conclude that the district court adequately addressed the statutory factors. See United States v. Mix, 457 F.3d 906, 912-13 (9th Cir.2006). We conclude that appellant’s sentence is not unreasonable.
We decline to reach appellant’s claim of ineffective assistance of counsel on direct appeal. See United States v. Ross, 206 F.3d 896, 900 (9th Cir.2000)
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.